Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 stands rejected for “the at least two crystalline phases” lacking antecedent basis. This phrase is still present in lines 1 and 2 as well as line 4.
	Claim 23 requires in the fourth paragraph monoclinic zirconia in an amount of >o to 5 wt% and a second phase however in the third paragraph the monoclinic zirconia is optional. It is not clear if the two or more additional phases are required or not. Deleting the third paragraph and the “the one or more additional phases” in line 13 would overcome this rejection. It should be noted that the subject matter of claim 9 was found allowable and the subject matter of claim 8 was not found allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, 12, 15,17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al “Microstructure and mechanical properties of zirconia-toughened lithium disilicate glass–ceramic composites” further in view of Amin et al (20110092353).
The Huang et al teach a glass ceramic including lithium disilicate and tetragonal zirconia with a fracture toughness of 2.2-2.6 MPA m1/2.
With respect to claims 2,10,11,12 the glass ceramic comprises 31 mole% Li2O, 62% SiO2, 2% ZnO, 3% K2O, 1% CaO, and 1% P2O5.
With respect to claim 3 it would be expected the glass ceramic of Huang would be mostly crystallized absent tangible evidence to the contrary.
With respect to claim 4, Table 2 includes 67.4% tetragonal.
With respect to claims 5 and 7 the micrographs of figure 4 appear to show grains sizes within the claims.
With respect to claim 8 monoclinic zirconia is included.
With respect to claims 10-12 Huang teaches a glass ceramic composition of 31 mole% Li2O, 62% SiO2, 2% ZnO, 3% K2O, 1% CaO, and 1% P2O5.
With respect to claim 15, the glass ceramic is free of Rb2O and Cs2O.

With respect to claim 22 Huang et al teach a fracture toughness of 2.2-2.6 MPA m1/2.
Huang fails to teach an ion exchanged layer of a depth of at least 10 microns.
Amin et al teach a glass ceramic which may be lithium disilicate [0027] which has an ion exchanged layer having a depth of 40 microns [0023]. The ion exchange improves the strength [0054].
It would have been obvious to one of ordinary skill in the art to perform ion exchange on the glass ceramic of Huang et al because Amin et al teaches ion exchange layers improve the strength of glass ceramics.
Claims 1,2,8,10-13,15,22  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103011602 further in view of Amin et al (20110092353).
The CN document includes a glass ceramic having a lithium disilicate phase and tetragonal zirconia.  
With respect to claims 2,10-13 the glass ceramic includes SiO2 67.5 mole%, P2O5 1.43, Al2O3 1.8, Li2CO3 26.8, K2O 1.8 and CeO2 .6.
With respect to claim 8 monoclinic zirconia, lithium phosphate and lithium metasilicate phases are taught.
With respect to claim 15, the glass ceramic is free of Rb2O and Cs2O.
With respect to claim 22 the CN document teaches a fracture toughness of 2.4-3.3 MPA m1/2.

Amin et al teach a glass ceramic which may be lithium disilicate [0027] which has an ion exchanged layer having a depth of 40 microns [0023]. The ion exchange improves the strength [0054].
It would have been obvious to one of ordinary skill in the art to perform ion exchange on the glass ceramic of CN because Amin et al teaches ion exchange layers improve the strength of glass ceramics.
Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9,14,16,18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest the glass ceramic of claim 1 further comprising monoclinic zirconia and one of the second phases recited in claim 9.
	The prior art of record fails to teach or fairly suggest the glass ceramic of claim 1 further comprising >0-5 mole% of REO as set forth in claim 14.
The prior art of record fails to teach or fairly suggest the glass ceramic of claim 1 further comprising >0-5 mole% of TiO2 as set forth in claim 16.
	The prior art of record fails to teach or fairly suggest the glass ceramic of claim 1 further comprising a colorant as set forth in claims 18 and 19.
24 is allowed.
Response to Arguments
	The amendment to claim 19 overcomes the rejection under 35 USC 112(b).
	Applicants argument that Huang et al fails to teach “where the glass ceramic further comprises: up to 5 mol% Al2O3 and up to 5 mol% Na2O” is not persuasive in overcoming the rejection because Huang et al do not include Al2O3 and Na2O which falls within the scope of “up to 5 mol%” which is considered to be inclusive of zero.
	With respect to the rejection over CN 103011602 (FMMU) it is agreed that Na2O is not included however “up to 5 mol% Na2O” is considered inclusive of zero”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
12/30/2021